Case 8:93-cr-00098-DDP Document 581 Filed 02/26/21 Page 1 of 5 Page ID #:4318



 1
 2
 3                                                                        O
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   United States of America,         )    No. CR 8:93-00098-DDP
                                       )
12              Plaintiff              )    ORDER GRANTING DEFENDANT’S MOTION
                                       )    FOR COMPASSIONATE RELEASE
13        v.                           )
                                       )    [Dkt. 559,560]
14   Brian Keith Brim,                 )
                                       )
15             Defendant               )
     ___________________________       )
16
17        Presently before the court is Defendant Brian Keith Brim’s
18   Motion for Compassionate Release (Dkt 560).        The court has reviewed
19   the submissions of the parties and heard oral argument.1          Defendant
20   has exhausted all administrative remedies, and the court has
21   considered the factors set forth in 18 U.S.C. § 3553(a) and all
22   other relevant considerations.        As stated on the record, and for
23   the reasons explained therein, the court finds that extraordinary
24   and compelling reasons warrant a reduction in Defendant’s sentence.
25   See 18 U.S.C. § 3582(c)(1).     Accordingly, Defendant’s motion is
26   GRANTED.   Defendant’s previously imposed sentence of life is
27
28
          1
            Defendant’s Motion for Leave to File Excess Pages (Dkt. 59)
     is GRANTED.
Case 8:93-cr-00098-DDP Document 581 Filed 02/26/21 Page 2 of 5 Page ID #:4319



 1   reduced to time served.     The court notes that Defendant has served
 2   in excess of 300 months in custody.
 3        Upon release from imprisonment, Defendant shall be placed on
 4   supervised release for a term of ten years.        This term consists of
 5   ten years on each of Counts 1 and 4, and three years on Count 3 of
 6   the indictment, all such terms to run concurrently, under the
 7   following terms and conditions:
 8        1.   The defendant shall comply with the rules and regulations
 9        of the United States Probation & Pretrial Services Office and
10        Second Amended General Order 20-04.
11
12        2.   The defendant shall refrain from any unlawful use of a
13        controlled substance. The defendant shall submit to one drug
14        test within 15 days of release from custody and at least two
15        periodic drug tests thereafter, not to exceed eight tests per
16        month, as directed by the Probation Officer.
17
18        3.   The defendant shall participate in an outpatient substance
19        abuse treatment and counseling program that includes
20        urinalysis, breath or sweat patch testing, as directed by the
21        Probation Officer. The defendant shall abstain from using
22        alcohol and illicit drugs, and from abusing prescription
23        medications during the period of supervision.
24
25        4.   During the course of supervision, the Probation Officer,
26        with the agreement of the defendant and defense counsel, may
27        place the defendant in a residential drug treatment program
28        approved by the U.S. Probation and Pretrial Services Office

                                          2
Case 8:93-cr-00098-DDP Document 581 Filed 02/26/21 Page 3 of 5 Page ID #:4320



 1       for treatment of narcotic addiction or drug dependency, which
 2       may include counseling and testing, to determine if the
 3       defendant has reverted to the use of drugs. The defendant
 4       shall reside in the treatment program until discharged by the
 5       Program Director and Probation Officer.
 6
 7       5.   The defendant shall participate in mental health
 8       treatment, which may include evaluation and counseling, until
 9       discharged from the program by the treatment provider, with
10       the approval of the Probation Officer.
11
12       6.   As directed by the Probation Officer, the defendant shall
13       pay all or part of the costs of the Court-ordered treatment to
14       the aftercare contractors during the period of community
15       supervision. The defendant shall provide payment and proof of
16       payment as directed by the Probation Officer. If the defendant
17       has no ability to pay, no payment shall be required.
18
19       7.   During the period of community supervision, the defendant
20       shall pay the special assessment in accordance with orders
21       pertaining to such payment.
22
23       8.   The defendant shall cooperate in the collection of a DNA
24       sample from the defendant.
25
26       9. The defendant shall live at a place approved by the
27       probation officer. If the defendant plans to change where he
28       lives or anything about his living arrangements (such as the

                                          3
Case 8:93-cr-00098-DDP Document 581 Filed 02/26/21 Page 4 of 5 Page ID #:4321



 1        people the defendant lives with), the defendant shall notify
 2        the probation officer at least 10 days before the change. If
 3        notifying the probation officer at least 10 days in advance is
 4        not possible due to unanticipated circumstances, the defendant
 5        shall notify the probation officer within 72 hours of becoming
 6        aware of a change or expected change.
 7
 8        10.   The defendant shall not obtain or possess any driver’s
 9        license, Social Security number, birth certificate, passport
10        or any other form of identification in any name, other than
11        the defendant’s true legal name, nor shall the defendant use,
12        any name other than the defendant’s true legal name without
13        the prior written approval of the Probation Officer.
14
15        The Court authorizes the Probation & Pretrial Services Office
16   to, if necessary, disclose the Presentence Report to a substance
17   abuse treatment provider to facilitate the defendant’s treatment
18   for narcotic addiction or drug dependency. Further redisclosure of
19   the Presentence Report by the treatment provider is prohibited,
20   absent the court’s prior approval.
21        The Court authorizes the Probation Officer to, if necessary,
22   disclose the Presentence Report and any previous mental health
23   evaluations or reports to a treatment provider. The treatment
24   provider may provide information (excluding the Presentence report)
25   to State or local social service agencies (such as the State of
26   California, Department of Social Service) for the purpose of the
27   client’s rehabilitation.
28

                                          4
Case 8:93-cr-00098-DDP Document 581 Filed 02/26/21 Page 5 of 5 Page ID #:4322



 1        There being a verified residence and an appropriate release
 2   plan in place, Defendant shall be released forthwith, as soon as
 3   practicable.   There shall be no delay in ensuring travel
 4   arrangements are made.     If safe release and travel arrangements
 5   cannot be made by March 12, 2021, the parties shall immediately
 6   notify the court and show cause why any further delay is necessary.
 7
 8   IT IS SO ORDERED.
 9
10
11   Dated: February 26, 2021
                                                 DEAN D. PREGERSON
12                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          5
